Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1, 7, and 10 are amended.
Claims 1-14 and 16-22 are pending.

Response to Remarks:
Regarding 103:
The Applicant’s amendments are persuasive. However, upon further search and examination, the Examiner has raised the new rejection which includes Rai.  See below for further details and clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5-7,11,14,16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (US Pub. No. 20200294099) (hereinafter, Poirier) in view of Rai et al. (US Pub. No. 2019 0026791) (hereinafter, Rai) in further view of Mull et al. (US Patent No. 6898575) (hereinafter, Mull).
As per claim 1,
Poirier teaches,
A computer system for matching donors and donees, the system comprising:
At least one processor
an event management module configured to enable creation and management of system supported events, where each event represents a particular natural or man-made disaster or crisis that has adversely impacted multiple individuals and  wherein donees are those individuals who claim a need as a result of being impacted by one of the events; 
(Paragraph 64, teaching by example a donee that has a need based on hurricane loss (i.e. particular natural disaster event, moreover, a hurricane as known in the art doesn’t affect a single individual but multiple individuals)
 A computer-readable storage medium having instruction stored thereon which are executable by the at least one processor and which when executed, cause the processor to: Present a first graphical user interface including a portion allowing a first donee to register with the system;
(Fig.1, and see paragraph 34, noting, “…may send an Angelino invitation to a platform user. Once the recipient of the invitation is verified as a platform member or becomes a platform member, the system may identify the member as trusted…” (Examiner noting, the “verified as a platform member or becomes a platform member” is functioning as an alert that the platform user (i.e. donee) has or can register with the system); see also, paragraph 42, noting the prior art teaching by example the option for the donee to state their needs, “…In some embodiments, the campaign organizer or the fundraiser may provide input associated with the fundraising campaign information. The input information may include, for example, the gender, marital status, medical condition, financial status, location, among other things. For example, the fundraising campaign may be intended to raise money for the treatment of ulcerative colitis for Jane, a single, unemployed mom in Richmond, VA…”)

Present a second graphical user interface including and a portion allowing the first donee to select a first event from among the plurality of system supported events, the first event representing a first natural or man-made disaster or crisis that has impacted the first donee:
(Paragraph 40 and 41, noting paragraph 40 “…the donor may choose the option "Select Others." (Not pictured). In response to the selection, the algorithm may be configured to perform additional analysis to create a list of matching campaigns that may have at least one or more similar characteristics including, but not limited to, gender, age, location, employment status, marital status, cause, category, region, need, or other proprietary characteristics. In some embodiments, the characteristics of a campaign may be predetermined, for example, by a campaign organizer, a campaign manager, or the like…”; Examiner Noting: the “campaign organizer, campaign manager, or the like” functioning as the “donee”, furthermore, the cause functioning as a first natural or man-made disaster or crisis, the prior art envisioning a hurricane (i.e. natural disaster) as a potential cause on paragraph 64; Examiner further noting paragraph 41’s “…a website, a mobile phone application, or other relevant launch platforms….” Functioning as the graphical user interface)

Poirier does not explicitly teach; however, Rai does teach,
Automatically determine one or more resource types and resources suitable for the first event;
(paragraphs 60-62, noting, “…The analysis component 116 in other examples includes a machine learning 140 components for analyzing the static data and dynamic data to generate requested items lists . The machine learning 140 includes algorithms for analyzing data and generating data - driven predictions based on prediction modeling and pattern recognition ( pattern analysis ) …”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Rai within the invention of Poirier with the motivation of a system for coordinating targeted charitable aid .  (See, Rai paragraph 2) 

Poirier/Rai do not teach; however, Mull does teach, 
Present, in response to the first donee selecting the first event, a third graphical user interface including a portion displaying one or more resource types determined to be suitable for the first event, and allowing the first donee to select a first resource type of the displayed resource types:
And,
Present, in response to the first donee selecting a fist resource type,  a fourth graphical user interface including a portion displaying the one or more resources determined to be suitable associated with the first event, and allowing the first donee to the first donee’s needs related to the first event from the displayed resources:
(column 6, lines 47-60, noting “…the site can be configured so that the donee creates a "wish list" (see step 230) of items they would like to have purchased for them…These merchants can then make products and services available from which the donees can select in creating their wish lists in step 232…The site can be configured such that donees follow "links" to the affiliate merchant's own sites when selecting/looking for particular items…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Mull within the invention of Poirier/Rai with the motivation of generating to charitable donations and more particularly to a system and method for charitable donating that provides the donor with increased control over how the donor's donations are used. (See, Mull Field of Invention)

Poireir teaches,
Execute a validation algorithm to validate the first donee's, the identity and the first donee’s identified needs wherein the validation algorithm comprises a detection and deaccessioning algorithm configured to automatically obtain data regarding the first donee, 
(Paragraph 56, noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign… The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”  Further noting: paragraphs 58, noting, “…The determination of the campaign organizer fraud risk score may include, but is not limited to, information associated with background checks, criminal proceedings, court actions, property records, tax records, current address, previous known addresses, judgements and liens, bankruptcies, real property assets, marriage and divorce records, date of birth records, jobs and education, traffic and drunk driving reports and other relevant data…”)
Poirer does not explicitly teach, however, Rai does teach,
The first donee’s identified needs related to the first event and data about the first event 
(Fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Rai within the invention of Poirier with the motivation of a system for coordinating targeted charitable aid .  (See, Rai paragraph 2) 
Poirer does teach,
…and generate a needs score according to rules stored in the system to assess the first donee's integrity for the first donee’s identified needs for the first event: 
(paragraph 60, noting “…To validate a campaign, additional data fields may be desired after the campaign is established on the platform to validate and establish proof of need such as the following driver's license, passport or government issued identification medical bills, home repair bills, student loan bills, veterinary bills, certificate of death and/or memorial expense bills etc.…” Further Noting: paragraph 64, noting “…For example, after David organizes a campaign on the platform and indicates his roof blew off in a recent hurricane and he needs to raise $20,000 for a new roof, the algorithm may be configured to send instructions, to a campaign manager, for example, contact David upon a certain percentage of fundraisings has been attained that prompts David to upload into the platform's database a copy of a mortgage statement or deed to his home that indicates he is the rightful owner of the property as well his driver's license that also can serve as a photographic record of David's images as well as his physical address as validation that David address on his driver's license and physical address of the house depicted in the campaign are at the same location as the matched data David input in his campaign organization…” Examiner noting, teaching by example)
Poirer does not teach, however, Mull does teach,
Present a fifth graphical user interface portion displaying the verified needs of the first donee based on the result of the executed validation algorithm; 
(Column 6, lines 47-60, noting “…These merchants can then make products and services available from which the donees can select in creating their wish lists in step 232…The site can be configured such that donees follow "links" to the affiliate merchant's own sites when selecting/looking for particular items…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Mull within the invention of Poirier with the motivation of generating to charitable donations and more particularly to a system and method for charitable donating that provides the donor with increased control over how the donor's donations are used. (See, Mull Field of Invention) Moreover, both inventions are trying to solve similar problems, namely giving to trusted charities.
And present a sixth graphical user interface portion allowing a first donor to fulfill at least some of the verified needs of the first donee.
(paragraph 64, teaching by example, see above; further noting paragraph 76, noting “upon validating, sending, by the computer-implemented algorithm, to a user-device for display, a notification to grant access to the validated donor to donate to the identified fundraising campaign…”) 


As per claim 6, 
The system of claim 1, further comprising, 
Poireir does not teach, however, Mull does teach,
A resources/needs matching component, 
(Figs. 1 A & 1 B, noting element 145)
A set of application programming interfaces APIs to an ecommerce platform, 
(Fig. 4, noting 4.10 “platform”) 
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Marble within the invention of Poirier with the motivation of generating a convenient and efficient platform for mediating communications, agreements, transactions, programming, advertising, partnering, administering, accounting, and reporting for and between different CRM and related entities including brands, customers, charities and/or other causes, matching fund agencies, payment brands, online search engine services, and/or the like. (See, Mar-that may be protected with specific rules for data security and encryption techniques such as block chain technology may be employed to provide an immutable record for each campaign, transaction and community member of the particular "giving circle".”; see also, paragraph 56, noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign… The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)
A scoring module adapted to generate the needs scores and 
(Paragraph 56, noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign. The campaign fraud risk score may be represented as a number on a scale of 1 to 10, or as a category comprising low/medium/high, as a color on a color-coding scheme, etc.…”)
A data management module adapted to obtain, manage, and store data needed by the system.
((Paragraph 56, noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign… The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combination. 
As per claim 7, 
Poireir teaches, 
Determining, via a resource filter module the resources suitable for with for the first event based on characteristics of the first event. 
(paragraph 42 teaching by example, noting “…In such a scenario, the algorithm may be configured to determine a monetary goal associated with the fundraising campaign, considering the cost of medical treatment in hospitals in Richmond, Va., cost of day-care facilities for her kid(s), accommodation costs, and the like. The algorithm may further be configured to determine a surplus amount raised based on the determined monetary goal…” Examiner further noting: the prior art is teaching by example how the resources (i.e. the donations of money) for the event (i.e. Fundraising campaign) for the event characteristics (i.e. medical treatment in Richmond Va.; cost of day care facilities; accommodation costs, etc.…; further noting: it’s a computer implement method)

As per claim 4, 
Poirier/Rai do not teach; however, Mull does teach, 
The system of claim 1 further comprising an electronic marketplace for matching donees and donors,
(Column 6, lines 60-66, noting the selection within the lists is functioning as matching the victims to the donors)
Including an ecommerce component including a seventh graphical user interface donees allowing the first donees to create an electronic shopping basket as part of the first donee’s identification of needs related to the first event with specific items
(Column 6, lines 47-54, noting “wish lists” functioning as electronic shopping baskets)
And an eighth graphical user interface allowing the first donors to identify the first donee and purchase the specific items in the electronic shopping basket for the first donee.
(Column 6, lines 60-66 noting the selection associated with the account is functioning as both matching the victims and identifying a donee in need, since, both is required for a purchase)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6)  Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Marble with the motivation of generating a method to give donors increased control over how donations are used. (See, Mull column 1 lines 14-16). 

As per claim 5,
Poirier/Marble do not teach; however, Mull does teach, 
The system of claim 4 wherein the items comprise a subset of items available from a trusted third-party retailer, 
(Column 6, lines 50-59, wherein the purchase of products is made through a “registered merchant” (i.e. trusted third party retailer)) 
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6)  Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Marble with the motivation of generating a method to give donors increased control over how donations are used. (See, Mull column 1 lines 14-16).
Poirier teaches, 
And the validation algorithm comprises a portion configured to validate… 
(Paragraph 60)
Poireir does not teach, however, Mull does teach,
…the third-party retailer
(Column 6, lines 50-59, wherein the purchase of products is made through a “registered merchant” (i.e. trusted third party retailer)) 
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6)  Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Marble with the motivation of generating a method to give donors increased control over how donations are used. (See, Mull column 1 lines 14-16).
As per claim 11,
Poireir/Rai do not explicitly teach; however, Mull does teach,  
The system of claim 6, wherein the resources/needs matching component comprises a ninth graphical user interface allowing the first donee to publish the first donee’s needs related to the first event through the system
 (Column 6, lines 47-54, noting “wish lists” functioning as electronic shopping baskets)
And tenth graphical user interface allowing donors to find the first donees, view their first  donee’s needs, select the first donee and make resources available to meet the first donee’s needs
(Column 6, lines 60-66 noting the selection associated with the account is functioning as both matching the victims and identifying a donee in need, since, both is required for a purchase)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Rai with the motivation of generating a method to give donors increased control over how donations are used. (See, Mull column 1 lines 14-16). 

As per claim 14, 
Poireir teaches,
The system of claim 1, comprising 
A rules engine adapted to create and store rules relating to needs verification
(paragraph 98 teaching by example and explicitly, noting “For example, she may be able to establish a "giving circle" community to benefit a select number of charities in New York city and establish pre-determined charities to become beneficiaries of her "giving circle" community that may be protected with specific rules for data security and encryption techniques such as block chain technology may be employed to provide an immutable record for each campaign, transaction and community member of the particular "giving circle".”; see also, paragraph 56, noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign… The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)

A scoring module adapted to generate a needs score 
(paragraph 56, noting “…The campaign fraud risk score may be represented as a number on a scale of 1 to 10, or as a category comprising low/medium/high, as a color on a color-coding scheme, etc. Other score representations may be used as well. The algorithm may be configured to review data parameters, create comparative metrics based on one or more reviewed parameters, and establish distinguishing characteristics and/or features of the campaign. The algorithm may be further configured to create a unique combination of data points with a series of flags and/or data exchange. The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)
And a validation module adapted to generate a validity score to assess the validity of a donee’s needs for an event.
(Paragraph 56, noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign… The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)
As per claim 16,
Poireir teaches, 
The system of claim 15 comprising a scoring module configured to generate one or more scores by applying the rules for a given event type using data about the first event and the first donee.
(paragraph 56, noting “…The campaign fraud risk score may be represented as a number on a scale of 1 to 10, or as a category comprising low/medium/high, as a color on a color-coding scheme, etc. Other score representations may be used as well. The algorithm may be configured to review data parameters, create comparative metrics based on one or more reviewed parameters, and establish distinguishing characteristics and/or features of the campaign. The algorithm may be further configured to create a unique combination of data points with a series of flags and/or data exchange. The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)
As per claim 20,
Poirier teaches, 
the system of claim 1,wherein the system allows a second donee to register with the system, select the first event, and identify the second donee’s needs related to the first event, and the instructions further cause the processor to generate a second needs score to assess the second donee’s integrity for the identified needs for the first event; generate a relative ranking of the first and second donees identifying which is more in need, and based on the generated relative ranking displaying on the fifth graphical user interface the donee with the greater need in a higher ranked position.
 (paragraph 51, noting “…The algorithm may rank a campaign using a scoring mechanism to recommend other campaigns to match as potential recipients of distribution of excess funds….”see also, paragraphs 53 and 54 teaching overall to give paragraph 51’s donation to those in need first. For example, the campaign that has met their need is discouraged from becoming a donee v a campaign that has yet to meet their need)

As per claim 21,
Poireir teaches,
The system of claim 1, comprising a rules engine adapted to create and store the rules used by the validation algorithm  and a scoring module adapted to generate the needs scores, wherein the needs score comprises one or more scores based on stored rules for a given event type and data about the first event and the first donee
(paragraph 56, noting “…The campaign fraud risk score may be represented as a number on a scale of 1 to 10, or as a category comprising low/medium/high, as a color on a color-coding scheme, etc. Other score representations may be used as well. The algorithm may be configured to review data parameters, create comparative metrics based on one or more reviewed parameters, and establish distinguishing characteristics and/or features of the campaign. The algorithm may be further configured to create a unique combination of data points with a series of flags and/or data exchange. The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)
As per claim 22,
Poireir teaches, 
the system of claim 21, wherein the needs score comprises an access verification score, the access verification score generated based on a set of criteria from the following; the validity that the first event occurred; a probability the first donee was impacted by the first event; a credibility of the magnitude of the first donee impact; a weighted value of first donee need and a confirmation of first donee identity
(paragraph 56, noting “…The campaign fraud risk score may be represented as a number on a scale of 1 to 10, or as a category comprising low/medium/high, as a color on a color-coding scheme, etc. Other score representations may be used as well. The algorithm may be configured to review data parameters, create comparative metrics based on one or more reviewed parameters, and establish distinguishing characteristics and/or features of the campaign. The algorithm may be further configured to create a unique combination of data points with a series of flags and/or data exchange. The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”)





Claims 8-10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poireir in view of Rai in further view of Mull as applied to claims 1 and 6 above, and further in view of Marble (US 200901928713) (hereinafter, Marble).

As per claim 8,
Poirer/Rai/Mull do not teach; however, Marble does teach, 
The system of claim 7, comprising one or more event templates stored in the system and which are configured to provide a consistent set of information and rules for particular event types:
(Paragraph 85)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Marble within the invention of Poirier/Rai/Mull with the motivation of generating a convenient and efficient platform for mediating communications, agreements, transactions, programming, advertising, partnering, administering, accounting, and reporting for and between different CRM and related entities including brands, customers, charities and/or other causes, matching fund agencies, payment brands, online search engine services, and/or the like. (See, Marble paragraph 5). 

As per claim 9,
Poireir/Rai/Mull do not explicitly teach; however, Marble does teach,
the system of claim 7 wherein for each event, the system stores event information including event type and information regarding one or more of the magnitudes, geographic scope and other event information
(Paragraph 50 discussing event type and paragraph 58 discussing other event information by way of discussing the parameters of the charitable contribution) 

Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Marble within the invention of Poirier/Rai/Mull with the motivation of generating a convenient and efficient platform for mediating communications, agreements, transactions, programming, advertising, partnering, administering, accounting, and reporting for and between different CRM and related entities including brands, customers, charities and/or other causes, matching fund agencies, payment brands, online search engine services, and/or the like. (See, Marble paragraph 5). 

As per claim 10,
Poireir/Rai/Mull do not explicitly teach; however, Marble does teach,
The system of claim 9 wherein, the third graphical user interface displaying one or more resource types determined to be suitable for with the first event further comprises displaying a plurality of resource types determined to be suitable for with the first event
(Paragraph 95, noting: “…The consumer/donor registration page shown in FIG. 5B also includes areas in which the consumer/donor may select retail brands 515; manufacturing, product, and/or service brands 517…” The Examiner could not find within the Applicant’s Specification any definition for “resource types,”  thus, the Examiner has given the broadest reasonable interpretation within the context of the claim and overall invention to mean products or services; the prior art allowing for the selection (i.e. display) products and/or service brands)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Marble within the invention of Poirier/Rai/Mull with the motivation of generating a convenient and efficient platform for mediating communications, agreements, transactions, programming, advertising, partnering, administering, accounting, and reporting for and between different CRM and related entities including brands, customers, charities and/or other causes, matching fund agencies, payment brands, online search engine services, and/or the like. (See, Marble paragraph 5). 

As per claim 12,
Poireir/Rai/Mull do not explicitly teach; however, Marble does teach,
the system of claim 1, further comprising a set of APIs to facilitate the ability for donees and donors to automatically be connected to predetermined ecommerce platforms or other online systems through which needed resources may be obtained,
(Figs. 1 A & 1 B, noting element 145 with corresponding paragraph 71, noting “…The Platform controller 120 may further be coupled to a matching engine module 145, which may process and/or distribute various data pertaining to the participation of entities in advertising, offers, and donation commitments. The matching engine module may be configured, for example, to connect and/or coordinate Platform participants, target offers and/or ads to participants, track donation commitments, manage offer/ad/participant tags, and/or the like…” )
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Marble is also directed towards a method for coordinating donations. (See, Marble paragraph 6)  Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Rai/Mull with the motivation of generating a method to give donors increased control over how donations are used.

Poirer/Rai do not explicitly disclose; however, Mull does disclose, 
The fourth graphical user interfaces comprising a portion allowing a first donee to view and select resources available from at least one of the predetermined ecommerce platforms or other online systems, and further comprising an ecommerce basket for storing and displaying the resources selected by the first donee.
(Column 6, lines 47-54, noting “wish lists” functioning as electronic shopping baskets)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Rai with the motivation of generating a method to give donors increased control over how donations are used. (See, Mull column 1 lines 14-16).

As per claim 13,
Poirer/Rai do not explicitly teach; however, Mull does teach,
the system of claim 12, wherein the fourth graphical user interfaces comprise a portion allowing the first donor to view and select some or all of the resources in the ecommerce basket and buy the resources for the first donee
(Column 6, lines 60-66 noting the selection associated with the account is functioning as both matching the victims and identifying a donee in need, since, both is required for a purchase)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Mull is further directed towards facilitating a method for coordinating product donations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Mull within the invention of Poirier/Rai with the motivation of generating a method to give donors increased control over how donations are used. (See, Mull column 1 lines 14-16).

As per claim 17,
Poireir teaches,     
The system of claim 1 comprising a data management module that obtains, manages and stores data needed by the system… 
(Paragraph 56, noting, “…noting “…The computer-implemented system, using an algorithm, may be configured to connect one or more databases (including third-party systems) to generate a fraud risk score for a campaign…”)
…including one or more data about…
Events, 
(paragraph 56 noting “…The algorithm may be further configured to receive feedback from one or more of the sources as inputs to determine if the campaign suggests additional scrutiny and/or validation as a result of matched data combinations…”; see also, paragraph 57, noting “…In some embodiments, the algorithm may be configured to identify campaigns to be reviewed for fraud risks based on a predetermined set of factors, including but not limited to, dollar value of the fundraising goal, location of the campaign, a repetitive theme or an event, etc.…”)
Donors, 
(Paragraph 61, noting “…that donor may have an elevated score (higher scores are better)…”)
Donees 
(Paragraph 58 and 59, noting “…The algorithm may be configured to obtain and utilize data from the campaign organizer to determine the campaign organizer fraud risk score. The determination of the campaign organizer fraud risk score may include, but is not limited to, information associated with background checks, criminal proceedings, court actions, property records, tax records, current address, previous known addresses, judgements and liens, bankruptcies, real property assets, marriage and divorce records, date of birth records, jobs and education, traffic and drunk driving reports and other relevant data…In some embodiments, campaign organizer data may be paired with other data such as family and immediate relations information, neighbors, associations and family member information, social media account information and postings as well as photographs from social media networks. In some embodiments, data from various third-party background checks and credit check systems may be integrated in order to derive specific characteristics…”)
And 
Poireir/Rai/Mull does not explicitly teach; however, Marble teaches, 
Resources
(Paragraph 95, noting: “…The consumer/donor registration page shown in FIG. 5B also includes areas in which the consumer/donor may select retail brands 515; manufacturing, product, and/or service brands 517…” The Examiner could not find within the Applicant’s Specification any definition for “resource types,”  thus, the Examiner has given the broadest reasonable interpretation within the context of the claim and overall invention to mean products or services; the prior art allowing for the selection (i.e. display) products and/or service brands)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Marble within the invention of Poirier/Rai/Mull with the motivation of generating a convenient and efficient platform for mediating communications, agreements, transactions, programming, advertising, partnering, administering, accounting, and reporting for and between different CRM and related entities including brands, customers, charities and/or other causes, matching fund agencies, payment brands, online search engine services, and/or the like 

As per claim 18, 
Poirer/Rai/Mull do not teach; however, Marble does teach,
The system of claim 1, the instruction further because the processor to present in the fourth graphical user interface links to sources of the one or more resources
(paragraph 111, noting “…Acceptable offers are processed, such as via the matching engine 1217, to determine which Platform participants, including customers, matching agencies, other retail brands, manufacturer brands, payment brands, charities and causes, and/or the like may be interested in the offers 1240. This may be accomplished, for example, by comparing a set of interest keywords contained in a participant profile to a set of offer descriptors. In one implementation, the Platform may notify matched retail brands, manufacturer brands, charities, causes, payment brands, matching fund agencies, and/or the like of the offer and provide an opportunity to participate…” Examiner Noting: the “offers” is the campaign and that is functioning as the “event”)
Poirier is, among other things, directed towards directed to a system and method for incentivizing donating for a fundraising campaign. (See, Poirier paragraph 9) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Marble within the invention of Poirier/Rai/Mull with the motivation of generating a convenient and efficient platform for mediating communications, agreements, transactions, programming, advertising, partnering, administering, accounting, and reporting for and between different CRM and related entities including brands, customers, charities and/or other causes, matching fund agencies, payment brands, online search engine services, and/or the like. (See, Marble paragraph 5). 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623